Citation Nr: 0334489	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-20 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from August 1952 to 
August 1956 and from June 1957 to June 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which found that new and material 
evidence had not been received to reopen a claim for service 
connection for a left knee condition.  The veteran entered a 
notice of disagreement with this decision in August 2002; the 
RO issued a statement of the case (SOC) in October 2002; and 
the veteran entered a substantive appeal, on a VA Form 9, 
which was received in November 2002.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to his 
claim and the evidence necessary to substantiate his claim.

2. In March 1981, the Board denied, on the merits, the 
veteran's claim for service connection for a left knee 
condition, finding that it was not incurred in connection 
with or aggravated by the service of the veteran.  

3.  Evidence added to the record since the prior final denial 
includes medical records from J. Quimjian, M.D., a private 
physician, dated August 2000 to September 2000, and medical 
records from D. Walker, D.O., a private physician, dated 
August 1999 to September 2001.  

4.  The evidence associated with the claims file subsequent 
to the March 1981 Board decision is cumulative and redundant 
of the evidence of record at the time of the Board's March 
1981 denial of the claim, and does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The March 1981 Board decision that denied service 
connection for a left knee condition is final.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 20.1100 (2003).

2.  The evidence received subsequent to the Board's March 
1981 decision is not new and material, and the requirements 
to reopen the claim of entitlement to service connection for 
a left knee condition have not been met.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5108, 7104(b) (West 2002); 38 C.F.R. §§ 
3.156(a), 3.159, 20.1105 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now requires VA to assist 
a claimant in developing all facts pertinent to a claim for 
VA benefits.  This includes notice to the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
VA Secretary, which is necessary to substantiate the claim.  
This also includes in certain cases a medical examination or 
medical opinion where necessary to decide the claim.  VA has 
issued regulations to implement the Veterans Claims 
Assistance Act of 2000.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  The duty to notify provisions of the 
Veterans Claims Assistance Act of 2000 and implementing 
regulations apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(Aug. 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  Recent decisions 
by the U.S. Court of Appeals for Veterans Claims have 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

With respect to VA's duty to notify, in December 2001, the RO 
sent a letter to the veteran explaining the veteran's role in 
the appeals process and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  The letter also 
informed him of the legal elements of a service connection 
claim, and what is considered new and material evidence to 
reopen a claim.  

With respect to VA's duty to assist the appellant, it is 
observed he has not identified any unobtained records as 
relevant to his claim.  

The veteran's representative, in the Written Brief 
Presentation, argues that the veteran has never been advised 
of the notification and development requirements of the VCAA.  
The representative further argues that there is no indication 
that the veteran has been advised of the evidence needed to 
reopen his claim, and the specifically allocated burdens of 
obtaining the necessary evidence.  This argument is without 
merit.  As discussed previously, the RO fully complied with 
the VCAA and adequately notified and assisted the veteran in 
the development of his claim.  

Additionally, it is noted that in a recent decision, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§ 5103(b)(1).  The Federal Circuit Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit Court found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  In the instant case, 
the veteran was provided with initial notice of the 
provisions of the VCAA and its effect on the development of 
his claim in the December 2001 letter from the RO.  That 
letter indicated, however, that the veteran had 30 days to 
respond.  It is noteworthy that the veteran was notified in 
December 2002 that his case was being transferred to the 
Board and that he had 90 days to send the Board additional 
evidence concerning his appeal.  He has not submitted any 
additional information or evidence, nor has he identified any 
additional evidence which he wants obtained.  Thus, he has 
been given well in excess of one year, and in actuality 
almost two years, to submit additional evidence.  Given that 
the veteran has been fully advised of his rights and 
responsibilities under the VCAA and that he has had more than 
a full year to respond to that VCAA notice, the Board 
concludes that VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Therefore, the Board finds that the requirements of the 
Veterans Claims Assistance Act of 2000 and implementing 
regulations have been met and that no further evidence is 
necessary to substantiate the veteran's claim to reopen this 
case.  See 38 U.S.C.A. § 5103(a) (West 2002).  Accordingly, 
no further notice to the veteran or further assistance in 
acquiring additional evidence is required by this statute and 
regulations.  


II. Reopening of Claim for Service Connection for a Left Knee 
Condition

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2003).  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2003).

Arthritis may be presumed to be of service onset if 
manifested to a degree of at least 10 percent within one year 
of separation from service, even though there is no evidence 
of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2003).

A March 1981 Board decision denied service connection for a 
left knee condition, finding that it was not incurred in 
connection with or aggravated by the service of the veteran.  
The Board's March 1981 decision denying an appeal for service 
connection for a left knee condition is final.  38 U.S.C.A. 
§§ 5108, 7104; 38 C.F.R. § 20.1100 (2003).  

A final decision under the provisions of 38 U.S.C.A. § 7104 
cannot be reopened and reconsidered by VA unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 38 
U.S.C.A. 
§ 5108; Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  When 
it is determined that new and material evidence has been 
submitted, VA must reopen a previously denied claim.  See 38 
U.S.C.A. § 5108; Spencer v. Brown, 4 Vet. App. 283, 286-87 
(1993).  If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  Regardless of the actions of the 
RO, the Board has a legal duty to address the "new and 
material evidence" requirement.  If the Board finds that no 
new and material evidence has been submitted, it is bound by 
a statutory mandate not to consider the merits of the case.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement of 38 C.F.R. § 
3.156(a) in the VA regulations implementing the Veterans 
Claims Assistance Act of 2000 apply only to a claim to reopen 
that was received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  As the veteran in this case 
filed his claim to reopen in November 2001, the definition of 
new and material evidence effective August 29, 2001, found at 
38 C.F.R. § 3.156(a) (2003), applies in this case:

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or 
when considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.  

The evidence that must be considered in determining whether 
there is a basis for reopening this claim is evidence that 
has been added to the record since the final March 1981 Board 
decision.

In March 1981 the Board found a left knee condition was not 
incurred in connection with or aggravated by the service of 
the veteran.  The evidence before the Board at that time 
included the veteran's service medical records which were 
confined to the physical examination at discharge from the 
first period of active duty in 1956.  Noted on that 
examination report was a history of a sprained knee (right or 
left was not specified) on February 13, 1953.  Examination of 
the lower extremities on the discharge examination was 
normal.  

The Board also reviewed service morning reports of the 
veteran's unit which showed that the veteran was apparently 
excused from duty on February 13, 1953 and returned to duty 
on February 20, 1953.  A medical reason was not given for the 
veteran's absence during this time period.  

Also considered by the Board was a September 1980 letter from 
a private physician, C. Rousseau, M.D., which indicated that 
the veteran had undergone a medial meniscectomy on his left 
knee.  

The Board also examined VA outpatient records from April 1980 
to June 1980 which showed treatment of the veteran for left 
knee complaints said by the veteran to relate to when he 
twisted his left knee in 1953 when he fell off a truck while 
in Korea.  

Also before the Board in March 1981 were records from M. 
Ratterman, M.D., from 1977 to 1979 which reflected, in June 
1978, that the veteran gave a history of injuring the knee 25 
years earlier.  He had not had problems with it for several 
years and he stated that the swelling had started 6 weeks 
prior to his visit.  

Based on the preceding record, the Board concluded that the 
evidence generally supported the veteran's contention of an 
injury of some degree involving a knee in service, and that 
the veteran did have a present disability of the left knee 
that could have resulted from trauma.  However, the Board 
further observed that the examination at discharge in 1956 
revealed no abnormality, the veteran served another four 
years of active duty apparently without difficulty, and there 
was an absence of clinical evidence of continuity of 
treatment of symptoms from the time of the reported injury in 
1953 until 1978, a period of some 25 years.  Therefore, based 
on the lack of evidence of continuity, the Board was unable 
to reasonably relate what, from the record, appears to have 
been the short-lived effects of a knee sprain to a tear in 
the medial meniscus found many years later. 

The new evidence that the veteran submitted, as it relates to 
the current claim, consists of medical records from Dr. 
Quimjian, a private physician, dated August 2000 to September 
2000, and medical records from Dr. Walker, a private 
physician, dated August 1999 to September 2001.  

Dr. Quimjian's records from August 2000 to September 2000 
indicate that the veteran stated that he has problems with 
his left knee with swelling and difficulty walking.  Also, 
the veteran did not state that he had pain but he described 
swelling and stiffness that interfere with his ability to 
ambulate.  It is indicated that 10 years ago the veteran had 
cartilage removed from his left knee.  Significantly, the 
record reflects that the veteran denied any other previous 
knee problems and had no recent treatment of his knee.  Dr. 
Quimjian's impression, as shown in the record, was that the 
veteran suffered from moderate degenerative arthritis of the 
left knee.  Attached to Dr. Quimjian's record is a report of 
an X-ray of the veteran's knee.  The clinical statement 
reflects that there was no history of trauma.  The impression 
shows that there was no acute osseous variation and there 
were mild degenerative changes.

Dr. Walker's records from August 1999 to September 2001 
reflect treatment of the veteran's left knee.  In August 
1999, the records show that the veteran perceived that the 
weakness in his left leg is a stiffness in his left knee from 
an old war injury in Korea.  The veteran also stated that he 
can't bend his left knee.  Dr. Walker diagnosed the veteran 
with degenerative joint disease.  Also included in Dr. 
Walker's records are neurological examinations administered 
by J. Nelson, D.O., a private physician, for treatment of the 
veteran's Parkinson's disease.  Nothing included in the 
neurological records are material to the veteran's claim of a 
left knee condition.   

The evidence received since 1981 is new in that it was not 
previously of record.  It is necessary, therefore, to decide 
if this evidence is material.  In order for evidence to be 
material it must relate to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2003).  

This evidence, while new, is not material.  The medical 
records received from Dr. Quimjian and Dr. Walker only 
demonstrate that the veteran has a current left knee 
condition.  In 1981, the Board also had evidence of a current 
knee disability.  However, the Board could not medically link 
the veteran's current knee problems to any incident in 
service.  The newly submitted evidence likewise does not 
address whether the veteran's current knee problems are 
medically linked to the veteran's 1953 fall in service, or 
any other event in service.  Therefore, the Board finds this 
new evidence to be cumulative and redundant of the evidence 
of record at the time of the Board's March 1981 denial of the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.  Furthermore, the Board finds that 
a preponderance of the evidence is against the veteran's 
claim and, as such, he is not entitled to the benefit of the 
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 
(1990); 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2003).  

The veteran's representative, in the Written Brief 
Presentation, argues that that it would be fundamentally 
unfair for the Board to deny the appellant's claim for a 
reason not addressed by the SOC.  The Board finds this 
argument without merit as the SOC adequately set forth the 
applicable regulations as well as a complete analysis of the 
reasons and bases for the decision.

For these reasons, the Board finds that the evidence received 
subsequent to the Board's March 1981 decision is not new and 
material, and the requirements to reopen the claim of 
entitlement to service connection for a left knee condition 
have not been met.  Accordingly, the appeal is denied.  


ORDER

Having found that new and material evidence has not been 
received to reopen the claim of entitlement to service 
connection for a left knee condition, the appeal is denied. 



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



